1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT

7                                        DISTRICT OF NEVADA

8
      MICAH CAMERON FLAHERTY,                                 Case No. 3:20-CV-00666-RCJ-WGC
9
                                             Plaintiff,                     ORDER
10           v.

11    DARIN BALAAM, et al.,
                                          Defendants.
12

13          On March 31, 2021, this Court issued an order directing Plaintiff to file his updated address

14   with this Court on or before April 30, 2021. (ECF No. 9). In addition, Plaintiff was ordered to

15   file a completed IFP application. The deadline has now expired, and Plaintiff has not filed his

16   updated address or otherwise responded to the Court’s order.
            District courts have the inherent power to control their dockets and “[i]n the exercise of
17
     that power, they may impose sanctions including, where appropriate . . . dismissal” of a case.
18
     Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may
19
     dismiss an action, with prejudice, based on a party’s failure to prosecute an action, failure to obey
20
     a court order, or failure to comply with local rules. See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th
21
     Cir. 1995) (affirming dismissal for noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d
22
     1258, 1260-61 (9th Cir. 1992) (affirming dismissal for failure to comply with an order requiring
23
     amendment of complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming
24
     dismissal for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of
25
     address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal
26
     for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)
27
     (affirming dismissal for lack of prosecution and failure to comply with local rules).
28
                                                          1
1
            In determining whether to dismiss an action for lack of prosecution, failure to obey a court
2
     order, or failure to comply with local rules, the court must consider several factors: (1) the public’s
3
     interest in expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the
4    risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on their
5    merits; and (5) the availability of less drastic alternatives. See Thompson, 782 F.2d at 831;
6    Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130; Ferdik, 963 F.2d at 1260-61; Ghazali,
7    46 F.3d at 53.
8           Here, the Court finds that the first two factors, the public’s interest in expeditiously
9    resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
10   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of dismissal,

11   since a presumption of injury arises from the occurrence of unreasonable delay in filing a pleading

12   ordered by the court or prosecuting an action. See Anderson v. Air West, 542 F.2d 522, 524 (9th

13   Cir. 1976). The fourth factor—public policy favoring disposition of cases on their merits—is

14   greatly outweighed by the factors in favor of dismissal discussed herein. Finally, a court’s warning

15   to a party that his failure to obey the court’s order will result in dismissal satisfies the
     “consideration of alternatives” requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-
16
     33; Henderson, 779 F.2d at 1424. The Court’s order requiring Plaintiff to file his updated address
17
     with the Court on or before April 30, 2021, expressly stated: “IT IS FURTHER ORDERED that,
18
     if Plaintiff fails to comply with this Order, his action may be dismissed.” (ECF No. 9 at 2). Thus,
19
     Plaintiff had adequate warning that dismissal would result from his noncompliance with the
20
     Court’s order by April 30, 2021.
21
            IT IS THEREFORE ORDERED that this action is DISMISSED based on Plaintiff’s
22
     failure to comply with this Court’s March 31, 2021, Order (ECF No. 9).
23
            IT IS FURTHER ORDERED that the Clerk of Court will close the case and enter
24
     judgment accordingly.
25
            DATED This 10th day of May, 2021.
26

27
                                                            ROBERT C. JONES
28                                                          UNITED STATES DISTRICT JUDGE

                                                       2
